Citation Nr: 1442561	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  09-27 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a left clavicle disorder.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 2002 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the RO.

The case was remanded for further development in February 2011 and May 2012.  The RO is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA and VBMS.  The Board has reviewed both the paper and electronic claims files in rendering this decision.


FINDINGS OF FACT

1.  A chronic left clavicle disability did not clearly and unmistakably exist prior to the Veteran's induction into active duty service.

2.  The currently demonstrated left clavicle fracture residuals is shown as likely as not to have been due to a service injury that was not the proximate result of the Veteran's abuse of alcohol or other willful misconduct on his part.  


CONCLUSION OF LAW

By extending the benefit of the doubt in the Veteran's favor, his left clavicle disability manifested by fracture residuals is due to injury that was incurred in service and was not the proximate result of his abuse of alcohol or willful misconduct.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Since the Board is granting service connection for the Veteran's left clavicle disability, his claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


Analysis

As an initially matter, the record contains some evidence of a pre-existing left clavicle disability and the Board must therefore determine whether the presumption of soundness applies to the current case, and if so, whether it has been rebutted.  A veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  

This presumption has been extended to any veteran who served in the active military, naval, or air service after December 31, 1946. 38 U.S.C.A. § 1137.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  

The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111. 

The service treatment records contain some evidence of a pre-existing left clavicle disability.  During an enlistment examination in September 2002, the Veteran reported that he injured his left collarbone when he was 10 years old.  Physical examination of the upper extremities was normal and no diagnosis was rendered. 

While the Veteran indicated at the time of his entrance into active duty service that he had a pre-existing injury to his left collarbone, his upper extremities was normal upon the enlistment examination in September 2002.  

As no left collarbone/clavicle disability was noted at the time of the Veteran's enlistment, the presumption of soundness applies and can only be rebutted with clear and unmistakable evidence that the left clavicle disability pre-existed service and was not aggravated therein.  See 38 U.S.C.A. § 1111.

The Board finds that the evidence does not clearly and unmistakably establish that the Veteran had a pre-existing left clavicle disability at the time of his enlistment into active duty service.  

Although it was noted that he sustained an injury to his left collarbone/clavicle when he was 10 years old, as noted above, examination of the upper extremities was normal in September 2002.  There were no residuals found during the enlistment examination or a diagnosis related at the time of entry.

As the record does not contain clear and unmistakable evidence that demonstrates the presence of a pre-existing left clavicle disability, the presumption of soundness is not rebutted and the Board will consider the Veteran's claim as one for direct service connection, rather than one based on aggravation.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Direct service connection may be granted for a disability resulting from disease or injury incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The regulatory provisions of 38 C.F.R. § 3.301 (2013) address line of duty and misconduct determinations.  Under 38 C.F.R. § 3.301(a), direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See also 38 C.F.R. § 3.1(m) (2013). 

In this case, the Veteran reports suffering an injury to his left clavicle in March 2003.

The service treatment records (STRs) show that in March 2003, while mildly intoxicated (blood ETOH level 97mg %), the Veteran slipped and fell down two steps, sustaining a recurrence of his left clavicular fracture with multiple fragments and severe angulation of the same.  The Veteran required open reduction internal fixation (ORIF) of the fracture in April 2003.  

After the Veteran fell down the stairs, he was taken to Rush Foundation Hospital.  The examiner's notes from the incident state that the Veteran missed a step and slipped.  The examiner's notes indicate that the Veteran states he fell down two steps, hitting his left shoulder and forehead.  The x-ray studies revealed that the Veteran had a left shoulder clavicular fracture.   

The STRs also show that, in December 2003, the Veteran was referred for treatment to the Substance Abuse Rehabilitation Program for alcohol dependence. 

A line of duty report from the service department that relates to the Veteran's fall was requested by the RO; however, the service department stated there were no documents available.

The Veteran was afforded a VA examination in March 2011.  The examiner noted that the Veteran slipped on a step and fell down on his head and left shoulder area in March 2003.  

The examiner's notes indicate that the Veteran got up and fell again on his left collar bone area.  He notes that a private orthopedic specialist found that the Veteran had severe angulation of the fragments and multiple fragments that he believes necessitated the decision to operate.  He underwent an operation in April 2003.  

The notes indicate that, after the initial healing period, there was some sensitivity on the surgical area if there was pressure.  He also noted there was some restriction or tightness to abduct the shoulder.  

The VA examiner provided a diagnosis of status post left clavicle fracture x 2 with ORIF, with residual after second fracture in 2003.  The examiner opined that the Veteran's left clavicle disability was at least as likely as not caused by or a result of in service fracture of the left clavicle.  

The examiner explained that, in March 2003, while mildly intoxicated the Veteran slipped on steps sustaining a recurrence of his left clavicular fracture with multiple fragments and severe angulation of the same.  

The examiner noted that the Veteran ultimately required ORIF of the fracture in April 2003.  He added that the Veteran recovered with some persistent sensitivity at the fracture site, a prominent residual deformity, and some restriction in his abduction motion of the left arm.  

To the extent that the Veteran is reported to have been mildly intoxicated at the time of the identified fall during service, there is other information that tends to show that his fall was caused by a slip or misstep, rather than his abuse of alcohol or other instance of willful misconduct.  

In the absence of a service line-of-duty determination, the Board finds the evidence to be in relative equipoise in showing that the left clavicle fracture as likely as not was sustained due to an injury that was not the direct result of the Veteran's abuse of alcohol or willful misconduct.   

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for left clavicle disability is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


